Citation Nr: 0724860	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-38 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant; Observers - W.J.C. and C.C.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
February 1946.  He died in March 2004.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for cause of the 
veteran's death and entitlement to DIC benefits.  In July 
2007, the appellant testified before the undersigned Acting 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

On July 12, 2007, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket.  The appellant was notified of this 
decision in August 2007.


FINDINGS OF FACT

1.  The veteran died in March 2004.  The death certificate 
shows that the cause of death was lung cancer.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) at 
100 percent disabling; bilateral pes planus at 30 percent 
disabling; and, bilateral frozen feet with peripheral 
neuropathy, each at 30 percent disabling. 

3.  The veteran's lung cancer has been attributed to smoking; 
however, VA regulations prohibit the grant of service 
connection for disability or death attributable to use of 
tobacco products for claims received by VA after June 9, 
1998.

4.  A total service-connected disability rating was not in 
effect for 10 years at the time of the veteran's death nor is 
there any indication that the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision.


CONCLUSIONS OF LAW

1. Service connection for the veteran's cause of death is not 
warranted. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.312 (2006).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The appellant argues that service connection for the cause of 
the veteran's death is warranted.  She essentially contends 
that the veteran smoked throughout his lifetime because of 
the stress associated with his service-connected PTSD and 
that this lead to his diagnosis of lung cancer, which caused 
his death.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances was manifest to a compensable degree within one 
year of service discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. 38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. Id.  

The veteran died in March 2004.  The death certificate shows 
that the cause of death was lung cancer.  At the time of his 
death, service connection was in effect for PTSD at 100 
percent disabling; bilateral pes planus at 30 percent 
disabling; and, bilateral frozen feet with peripheral 
neuropathy, each at 30 percent disabling.

The appellant does not contend, nor does the record show, 
that any of the veteran's service-connected disabilities 
directly caused his death.  There also is no evidence or 
contention that the bilateral pes planus or frozen feet with 
peripheral neuropathy and peripheral neuritis in some way 
contributed to cause the veteran's death.  The record, 
however, shows positive evidence relating the veteran's 
service-connected PTSD to his cigarette smoking, which has 
been related to his death.

Private hospital records show the veteran was seen in June 
2003 with symptoms of shortness of breath with dyspnea on 
exertion.  Biopsies later revealed the presence of a non-
small cell malignancy of the lung.  A June 2003 letter from a 
private physician notes the veteran had a history of being a 
heavy cigarette smoker with a greater than 40-pack per year 
history of cigarette smoking, but that he quit 40 years ago.

Prior to his death, the veteran submitted a statement that he 
began smoking in service during World War II because of easy 
access to cigarettes and that he smoked heavily from the 
1940's to the 1960's.  He indicated that he quit smoking 
after coughing up blood in the 1960's and that he believed 
that his cigarette smoking was the cause of his lung cancer 
diagnosis.

In a letter received in September 2006, the veteran's VA 
physician remarked that the veteran was very tense and 
anxious and a very heavy smoker, smoking five packs of 
cigarettes per day from World War II until 1962 when he began 
to cough up blood.  The veteran reportedly stopped smoking 
then but continued to intermittently cough up blood.  The 
physician noted that the veteran originally was diagnosed 
with psychoneurosis and anxiety reaction in 1950, and further 
opined that it was

more likely than not that [the veteran's] 
marked anxiety caused him to smoke very 
heavily in World War II.  Although he 
stopped smoking in 1962, the damage to 
his lungs was permanent, evidenced by 
coughing up blood intermittently the rest 
of his life.  In all probability, the 
heavy smoking, as a result of his 
service-connected anxiety neurosis, lead 
to his lung cancer and subsequent death.

The appellant submitted an article on addiction and stress 
and also submitted a letter from a family friend who observed 
the veteran relying on tobacco to deal with his stress.  A 
letter from a private psychologist who saw the veteran during 
his lifetime was submitted, but the psychologist did not 
recall the veteran mentioning his addiction to cigarettes in 
his sessions.

Although there is medical evidence relating the veteran's 
cigarette smoking to his service-connected PTSD and his cause 
of death, the appellant's claim that the veteran's death-
causing lung cancer was a result of use of tobacco during 
military service necessarily fails as a matter of law.  
Specifically, for claims received by VA after June 9, 1998, 
the regulations provide that a disability or death will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service. 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.

In this case, the veteran died in March 2004.  The appellant 
filed the current claim in April 2004.  As she filed her 
claim for benefits after June 1998, the effective date of the 
law, she is not entitled to the benefit sought.  

In so finding, the Board relies on the case of Kane v. 
Principi, 17 Vet. App. 97 (2003).  In Kane, the veteran was 
service connection for nicotine dependence, coronary artery 
disease secondary to nicotine dependence, and chronic 
bronchitis secondary to nicotine dependence.  In June 1998, 
the law was changed to prohibit claims for disability or 
death that resulted from injury or disease attributable to 
the use of tobacco products during service.  Mr. Kane died in 
1999 as a result of cardiovascular disease, and his widow 
filed a claim for DIC benefits shortly thereafter.  

In denying the claim, the Court focused on the language of 
the statute and regulation and found that, even though Mr. 
Kane was service-connected for nicotine dependency and 
diseases related to nicotine dependency and, in fact, died of 
a nicotine dependent disease (essentially satisfying the 
provisions of 38 C.F.R. § 3.312 for cause of death), his 
widow's claim was barred because she did not file a claim for 
DIC benefits prior to June 1998.  

The appellant here is similarly situated to the veteran's 
widow in Kane.  Even accepting the appellant's statements 
that the veteran did not smoke prior to service (which are 
confirmed by other statements in the record), that he started 
smoking in service (confirmed by the veteran's own statements 
and statements of others), that he continued to smoke heavily 
until 1962 due to anxiety and stress, and that lung cancer 
which ultimately caused his demise in March 2004 was related 
to his years of smoking as a result of that stress (as per 
the veteran's VA physician), the fact remains that she did 
not file a claim for DIC benefits until April 2004, well 
after June 1998, the effective date which precluded her 
claim.

In sum, any claims received by VA after June 9, 1998, where 
the death is attributable to the use of tobacco products are 
barred as a matter of law.  In this case, the appellant filed 
her claim in April 2004.  Thus, service connection for the 
cause of the veteran's death is not warranted.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board will also consider whether the cause of the 
veteran's death, lung cancer, is directly related to service.  
After a review of the file, the Board finds no medical 
evidence relating the veteran's cause of death to service.  
Specifically, lung cancer was not noted in service, lung 
cancer was not diagnosed for many years after service, and no 
physician has established that the veteran's lung cancer is 
directly related to any incident of the veteran's service.  
Therefore, the Board finds that the claim must be denied.  

II.  DIC

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service 
connected.  A deceased veteran for purposes of this provision 
is a veteran who dies not as the result of his or her own 
willful misconduct and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling. 38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date. 38 C.F.R. § 3.22(b)(3).  

The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
and died after September 30, 1999.  The total rating may be 
schedular or based on unemployability. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106.

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
appellant's claim was received by VA in April 2004, such 
consideration is not warranted.

In this case, the record shows that at the time of the 
veteran's death in March 2004, service connection had been 
established for PTSD (100 percent from May 15, 2003, 0 
percent from July 3, 1961, and 10 percent from February 4, 
1961); bilateral pes planus (30 percent from May 15, 2003, 
and 10 percent from February 4, 1947); bilateral frozen foot 
with peripheral neuropathy (30 percent from May 15, 2003); 
and frozen feet with peripheral neuritis (10 percent from 
July 3, 1961, and 0 percent from April 1, 1946).  A 100 
percent combined schedular rating was in effect from May 15, 
2003.

There is no evidence that prior to March 1994, 10 years prior 
to his death in March 2004, the veteran had filed a claim for 
a total rating nor that he was unemployable during that time 
because of a service-connected disability.  Service 
connection originally was granted for the veteran's anxiety 
state, bilateral metatarsalgia, and frozen feet in August 
1947, with a 10 percent evaluation assigned for anxiety, 0 
percent for metatarsalgia, and 0 percent for frozen feet.  
These ratings were confirmed in September 1949 and July 1950.  
In August 1961, the RO assigned increased ratings of 10 
percent for frozen feet and pes planus, and decreased the 
anxiety rating to 0 percent.  

There is no evidence of any action in the veteran's case for 
many years prior to VA's receipt of his May 15, 2003, 
increased rating claim for his service-connected disabilities 
and no evidence he was unemployable prior to that time.  A 
July 1961 VA examination report notes an occupational history 
of working in community service in social research.  The 
veteran also did not receive a total rating for at least five 
years from the date of his separation from service, nor was 
he a former prisoner of war.  Therefore, entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.  Although the Board is 
sympathetic to the appellant, there is simply no basis in VA 
law to allow the benefits sought in this case.  

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

To the extent that the claim for cause of death is being 
denied as a matter of law, the VCAA is not for application.  
See Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence is dispositive).  With 
respect to the remaining issues, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim. Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Id. at 486.  This 
notice must also inform the claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted. Id.

Prior to the promulgation of the claim, a February 2004 
letter from the RO informed the appellant about the type of 
evidence needed to support her claim, namely, proof the 
condition that caused the veteran's death had its onset in 
service or was permanently aggravated by military service, or 
that the veteran was rated as totally disabled due to 
service-connected conditions for at least 10 years before 
death.

This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the appellant, such as medical records, 
employment records and records held by any Federal agency, 
provided the appellant gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the appellant in obtaining these 
records, she carried the ultimate burden of ensuring that VA 
received all such records.

This letter additionally apprised the appellant that VA would 
obtain a medical opinion for her if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the appellant to submit any other relevant 
evidence or information in her possession.  The Board thus 
finds that the appellant was effectively informed of the 
evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
April 2004 letter.  However, since no disability rating or 
effective date for award of benefits will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

b. Duty to Assist

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the appellant of her duty to assist in obtaining 
records and supportive evidence.  VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
there is no probative evidence that the veteran's cause of 
death is related to his service or that his service-connected 
disabilities caused or contributed to his death.  

Under these circumstances, the VCAA's duty to assist doctrine 
does not require that VA obtain a medical opinion.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA medical opinion would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an opinion. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the claimant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged. See 
Bernard, 4 Vet. App. at 392-94.


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


